Exhibit 10.19

Penn Virginia Resource GP, LLC

Non-Employee Director Compensation Summary Sheet for 2011

Directors who are employees of Penn Virginia Resource GP, LLC or its affiliates
receive no additional compensation for service on the general partner’s board of
directors or any committees of the board. The table below summarizes the 2011
compensation program for the non-employee directors of Penn Virginia Resource
GP, LLC.

2011 Non-Employee Director Compensation Summary

 

Component

   Amount
($)    Medium of Payment (1)    Timing of Payment (2)

Annual Retainer

   90,000 per year    Deferred Common


Units

   $22,500 credited quarterly    20,000 per year    Cash   
$5,000 paid quarterly

Audit Committee Chair Annual Retainer

   15,000 per year    Cash    $3,750 paid quarterly

Audit Committee Member Annual Retainer

   10,000 per year    Cash    $2,500 paid quarterly

Compensation and Benefits and Conflicts Chair Annual Retainer

   2,500 per year    Cash    $625 paid quarterly

Board Meeting Fee

   1,000 per meeting    Cash    Paid quarterly

Committee Meeting Fee

   1,000 per meeting    Cash    Paid quarterly

 

(1) Each non-employee director receives an annual retainer of $110,000,
consisting of $20,000 in cash and $90,000 worth of deferred common units, which
are credited to each director’s Deferred Compensation Account. In addition,
directors may elect to receive any cash payments in common units or deferred
common units, and may elect to defer the receipt of cash or common units they
receive under the Penn Virginia Resource GP, LLC Amended and Restated
Non-Employee Directors Deferred Compensation Plan.

(2) The fair market value of each quarterly crediting of deferred common units
is based upon the NYSE closing price of our common units on the dates that such
awards are granted.